Per Curiam.
The motion heard is to dismiss an appeal in chancery. The decree was rendered on May 22, 1917, and filed two days later. Thereby a certain sum of money .was ordered, adjudged, and decreed to be paid by defendant Thorp tó the plaintiff. No appeal was taken therefrom. On July 30, 1917, the chancellor, on petition of the plaintiff, ordered that execution issue against the chattels and lands of defendant Thorp, and for want thereof against his body, for the amount due the plaintiff under the decree, according to the prayer of said petition. The order was filed August 6, 1917, and on the same day a motion was filed by Thorp, praying “for an appeal from the order and decree * * * granting an execution against him in said cause."
The plaintiff moves that the appeal be dismissed, for that the order from which it was taken is not a final decree. The motion must be sustained. The order that execution issue was not a decree. It was made under the statute as a method of enforcing the performance of the decree previously rendered. P. S. 1302. See Kopper v. Dyer, 59 Vt. 477, 9 Atl. 4, 59 Am. Rep. 742; Vilas v. Burton, 27 Vt. 56.

Appeal dismissed.